This was an adjourned case from the high court of chancery ; and the question stated for the opinion of the court of appeals was,
Whether a verbal gift of slaves to an unmarried woman, to whose husband the slaves, upon his marriage, were delivered, and in whose possession the same remained until his death, four years after the marriage, be within the statutes for preventing fraudulent gifts of slaves?
The court of appeals (Mercer, judge, dissenting) certified their opinion to be, that the said gift was void, and within the statutes for preventing fraudulent gifts of slaves.